Citation Nr: 1341919	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for dementia, not otherwise specified.

2.  Entitlement to service connection for an acquired psychiatric disorder other than dementia, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1974, January 15, 1976, to November 1, 1976, and November 2, 1996, to July 24, 1997.  He had service with the Indiana National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana.

In January 2009, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in October 2012 at which time it was remanded for additional development.  In a May 2013 rating decision, the RO denied service connection for schizotypal personality as secondary to service- connected diabetes mellitus.  In June 2013 correspondence, the Veteran's representative indicated that the Veteran had appealed a decision rendered in April 2007.  However, while making no specific mention regarding the adverse May 2013 rating decision, the representative also noted that the Veteran contended that his current mental health disability was related to his service-connected diabetes.

This matter was returned to the Board in July 2013 at which time the Board determined that the Veteran appeared to be disagreeing with adverse decisions that addressed both his depression claim and his schizotypal personality claim.  As such, the Board recharacterized the issue on appeal to consider all reported and diagnosed psychiatric disabilities as captioned above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board then remanded the case for additional development.
During the pendency of the appeal, by rating action dated in October 2013, the agency of original jurisdiction (AOJ) granted service connection for dementia, not otherwise specified, which had been one of the Veteran's diagnosed psychiatric disabilities.  An initial 10 percent disability rating, effective as of April 21, 2006, was assigned.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

(The issue of service connection for an acquired psychiatric disorder other than dementia, to include PTSD, is addressed in the remand that follows the decision below.)


FINDING OF FACT

By rating action dated in October 2013, the AOJ granted service connection for dementia, not otherwise specified.


CONCLUSION OF LAW

The Veteran's claim of service connection for dementia, not otherwise specified, is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 4.14 , 19.4, 20.101, 20.200, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the Veteran has disagreed with adverse decisions that addressed both his depression claim and his schizotypal personality claim.  Additionally, in July 2013, the Board recharacterized the issues on appeal to consider all reported and diagnosed psychiatric disabilities, to include PTSD, and remanded the case for additional development.

Following examination in September 2013 where dementia was identified as a psychiatric disability the Veteran suffers, by rating action dated in October 2013, the AOJ granted service connection for dementia, not otherwise specified, and assigned an initial 10 percent disability rating, effective as of April 21, 2006.  This represents a full grant of the benefit sought on appeal as to the issue of service connection for psychiatric disability characterized as dementia.  Accordingly, because there remains no allegation of errors of fact or law for appellate consideration with regard to this aspect of the Veteran's claim, this issue is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002) (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see also Mintz v. Brown, 6 Vet. App. 277, 283   (1994) (the Board lacks jurisdiction to review a case if no benefit would accrue to the claimant). 


ORDER

The appeal as to the issue of entitlement to service connection for dementia, not otherwise specified, is dismissed. 


REMAND

As indicated above, the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. at 5.  The Veteran has disagreed with adverse decisions that addressed both his depression and schizotypal personality claims.  Additionally, the Board has re-characterized the issue on appeal to also include PTSD.

While the AOJ granted service connection for dementia, not otherwise specified, by rating action dated in October 2013, the issue of entitlement to service connection for an acquired psychiatric disorder other than dementia, to include PTSD, and to include as secondary to service-connected diabetes mellitus, has not yet been re-adjudicated by the AOJ following the development requested by the Board in July 2013.  In this regard, the AOJ has yet to issue a Supplemental Statement of the Case as to the issue of entitlement to service connection for an acquired psychiatric disorder other than dementia, to include PTSD, and to include as secondary to service-connected diabetes mellitus.  The Veteran has not indicated that he is no longer pursuing such a claim.  As such, this matter must be remanded for the issuance of a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

The AOJ shall review the Veteran's claims file and ensure that the development requested in the Board's July 2013 remand has been completed.  If a benefit sought in regard to the claim of service connection for psychiatric disability other than dementia, to include PTSD, remains denied, the AOJ shall issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


